DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2021, 06/29/2021, and 08/20/2020, have being considered by the examiner.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roger Chen on September 10th, 2021.

The application has been amended as follows:
Claim 1 have been amended to reflect a positively recited limitation as in applicant`s disclosure dated 08/20/2020:
Amended claim 1:- a control circuit, .  
    
Claim 76  have been amended to reflect a positively recited limitation as in applicant`s disclosure dated 08/20/2020:
Amended claim 76:- A control circuit, 




Reason for Allowance

Claims 1-78, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 08/20/2020, and a thorough search the closest prior arts KIM et al. (US 2018/0349669 A1), in view of KANG et al. (US 2018/0035923 A1), and in further view of Chen et al. (US 2013/0021289 A1), and in further view of KIM et al. (US 2018/0348949 A1), and in further view of CHOI et al. (US 2019/0354226 A1), and in further view of DENG et al. (US 2019/0019048 A1), and in further view of HAN et al. (US 2017/0344148 A1), and in further view of Han et al. (US 2016/0253540 A1),  and in further view of HONG et al. (US 2017/0200037 A1), and in further view of Hung et al. (US 2018/0164943 A1), and in further view of Jiang et al. (US 2016/0202779 A1), and in further view of Kremin et al. (US 2018/0260600 A1), and in further view of Sheik-Nainar et al. (US 2018/0218195 A1), and in further view of Morgan (Patent No.: US 9,720,639 B1), and in further view of KOMATSU et al. (US 2015/0286268 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein each of the above steps is performed by the control circuit by keeping a display part of the system processor in a sleep status (wherein the claim limitation clearly state a display part of the system processor in a sleep status for all of the steps) as claimed in claim 1. 

With regards to independent claim 26, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein each of the above steps is performed by the control circuit by keeping a display part of the system processor in a sleep status (wherein the claim limitation clearly state a display part of the system processor in a sleep status for all of the steps) as claimed in claim 26. 

With regards to independent claim 51, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein each of the above steps is performed by the control circuit by keeping a display part of the system processor in a sleep status (wherein the claim limitation clearly state a display part of the system processor in a sleep status for all of the steps) as claimed in claim 51. 

With regards to independent claim 76, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a display control circuit, configured to control the display panel to display at least one light spot which indicates a position of the finger touch without intervention of a display part of the system processor (wherein the claim limitation clearly state a display part of the system processor) as claimed in claim 76. 

The dependent claim 2-25, 27-50, 52-75, and 77-78, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.